Citation Nr: 1028847	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  00-01 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for a service-connected low back disability.  

2.  Entitlement to service connection for a left hand disorder, 
including as secondary to a service-connected low back 
disability.

3.  Entitlement to service connection for right leg disorder, 
including as secondary to a service-connected low back 
disability.

4.  Entitlement to service connection for a neck disorder, 
including as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Ralph G. Stiehm, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The appellant had military service for one month and nine days in 
October and November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February and December 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  These issues were previously remanded by the 
Board in April 2001, August 2003, and June 2006.  

The Board denied the appellant's claims in a decision dated in 
July 2008.  He thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
August 2009, VA General Counsel and the Veteran's representative 
filed a joint motion to vacate the July 2008 Board decision.  By 
an order also dated in August 2009, the Court granted the joint 
motion, vacating the Board's July 2008 decision, and remanded the 
matter to the Board for re-adjudication.  

The parties agreed in the joint motion that (1) the Board failed 
to adjudicate the appellant's three service connection claims on 
a direct basis, and (2) failed to adequately evaluate whether the 
medical evidence related to the rating claim showed that there 
was pain on use or other functional impairment that would result 
in a higher rating.  

The appellant has submitted new evidence in the form of medical 
treatment records from September 2009, and a September 2002 
letter from Roberto Swihart, M.D., some of which relate to the 
issues on appeal.  This new information should be considered by 
the agency of original jurisdiction (AOJ) on remand.

The Board notes that, in a letter dated in February 2010, the 
appellant's attorney asserted that the joint motion contained a 
reference to records in Spanish that have not been translated.  
The Board can find no such notation in the joint motion.  
Moreover, the Board notes that Volume 2 of the case file contains 
translations of the 15 documents that were written in Spanish and 
translated into English in September 2002.  If there are other 
records needing translation, the appellant's attorney should 
specify which documents.

Notwithstanding that the appellant's STRs contain no evidence of 
a left hand, right leg, or neck injury, the STRs do show a fall 
in service that is related to the service-connected back 
disability.  Because there is at least a possibility that that 
in-service fall also resulted in injury to the left hand, right 
leg, or neck, the Board will remand in order to obtain a medical 
nexus opinion as to whether it is at least as likely as not that 
the appellant has a disability of the left hand, right leg, or 
neck that is directly related to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  (This had not 
been the appellant's contention, but "direct" service 
connection was mentioned, as noted by the appellant's 
representative, in an August 2005 submission by the appellant's 
then-appointed representative.)

In light of the joint motion's agreement that there was a failure 
to evaluate whether the medical evidence related to the back 
claim showed that there was pain on use or functional impairment 
warranting a higher rating, the Board will also remand for 
another spine examination with close attention to these issues.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also 
remands for that purpose in response to a letter dated in 
February 2010 in which the appellant's attorney contends that the 
appellant's back disability continues to deteriorate, and that 
the appellant therefore requests that he be afforded another back 
examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 180-
82 (2007) (suggesting that evidence or allegation of worsening of 
a disability since a previous examination would warrant an 
additional VA examination).  

Accordingly, the appellant's case is REMANDED to the AOJ for the 
following actions:
	
1.  The AOJ should arrange for the 
appellant to undergo a VA examination by a 
physician (preferably, but not necessarily, 
an orthopedist) with appropriate expertise 
to determine the current level of 
disability caused by the appellant's 
service-connected low back disability.    

In determining the degree of limitation of 
motion, several regulatory provisions are 
taken into consideration:  the provisions 
of 38 C.F.R. § 4.40 concerning lack of 
normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; 
the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess 
fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning 
the effects of the disability on the 
appellant's ordinary activity.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).     

Because the current rating criteria provide 
for a rating on the basis of loss of range 
of motion, the examiner should equate 
disability due to functional losses, 
including disability due to pain, to 
additional motion lost (beyond what is 
shown clinically).  Pain on use or during 
flare-ups should also be accounted for in 
this way.  DeLuca, supra.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

The appellant's claims file, including a 
copy of this remand, must be made available 
to the examiner for review in connection 
with the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
clinical findings relating to DeLuca, 
supra.  If the report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The appellant should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

2.  The AOJ should also arrange for the 
appellant to undergo a VA examination by a 
physician with appropriate expertise to 
determine whether it is at least as likely 
as not that any left hand, right leg, or 
neck disorder began during or as a result 
of event coincident with, military service.  
(This examination may be conducted by the 
same examiner as the one called on to 
fulfill the requirements in paragraph 1 
above.)  An opinion should also be provided 
as to whether any such disability was 
caused or made worse by the appellant's 
service-connected low back disability.  
(While the record contains medical opinion 
that none of these claimed disabilities is 
etiologically related to the appellant's 
service-connected low back disability, a 
September 2009 letter authored by Roberto 
A. Swihart, M.D., suggests that there is 
such a connection.  The examiner should 
specifically address the merit of Dr. 
Swihart's opinions.) 

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

The appellant's claims file, including a 
copy of this remand, must be made available 
to the examiner for review in connection 
with the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The appellant should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the appellant until he is notified.  The appellant has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

